—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered April 19, 1995, convicting defendant, after a jury trial, of rob*273bery in the first degree and criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 10 to 20 years and 7V2 to 15 years, respectively, unanimously affirmed.
Defendant has not preserved his argument that the court’s denial of his application to waive his right to be present during voir dire robing room conferences highlighted his incarcerated status, and thereby violated his right to a fair trial and his due process rights, and we decline to review it in the interest of justice. Were we to review it, we would find it to be without merit because there was no excessive display of security measures in connection with defendant’s robing room presence (compare, People v Lopez, 207 AD2d 658, lv denied 84 NY2d 937; see also, People v Vargas, 88 NY2d 363, 376). In any event, the error, if any, was harmless in view of the overwhelming evidence of guilt (compare, People v Lopez, supra).
We perceive no abuse of sentencing discretion. Concur— Murphy, P. J., Sullivan, Wallach, Tom and Andrias, JJ.